Citation Nr: 0716407	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-33 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from July 1989 to October 
1991, to include service in Southwest Asia during Operations 
Desert Shield and Desert Storm.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in January 
2006. A transcript of the hearing is associated with the 
veteran's claims folders.

The Board remanded this case in April 2006 for a VA 
examination and a medical opinion as to any nexus between the 
veteran's bipolar disorder and service. The veteran was 
notified of this VA examination but failed to report. He has 
made no attempt to contact the RO or to reschedule his VA 
examination.

The Board notes that the veteran is currently service 
connected 50 percent for PTSD. 

On appeal the veteran has raised the issues of entitlement to 
service connection for bilateral hearing loss, tinnitus, a 
left knee disorder secondary to a right knee disorder, 
chronic fatigue syndrome, and headaches secondary to PTSD.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate action.
 
 
FINDINGS OF FACT

1. A bipolar disorder was not shown during military service 
or within one year of the veteran's release from service; 
there is no medical evidence establishing a link between the 
veteran's current bipolar disorder and his period of service 

2. The veteran failed to report for a VA examination in 
November 2006 after receiving notice of the scheduled 
examination and of the consequences of failing to keep the 
appointment.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
military service. and it may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January and April 
2004, and May 2006 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The claim was readjudicated in a February 2007 
supplemental statement of the case. The failure to provide 
timely notice of the type of evidence necessary to establish 
a disability rating and an effective date for the disability 
on appeal is harmless because the Board has determined that 
the preponderance of the evidence is against the claim.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any timing error was 
cured by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence and testimony. Thus 
any error in the timing was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.  In addition, 
the veteran was scheduled for a VA examination to address the 
etiology of the claimed disability. Unfortunately, he failed 
to report for an examination scheduled for November 2006 or 
to offer an explanation or request a rescheduled medical 
examination.  Hence, VA has fulfilled its duty to assist the 
appellant.

Background

The veteran's service medical records are silent for any 
evidence of a bipolar disorder or any other psychiatric 
condition.  

VA medical treatment from July 2001 notes that the veteran 
was depressed with agitated features.  He was give a 
preliminary diagnoses of bipolar, type I, mixed.    

At an August 2002 VA mental disorders examination the veteran 
reported no hospitalizations in service or since service.  
The veteran gave a history consistent with manic symptoms and 
depression.  The diagnoses were bipolar disorder; major 
depression; and, manic episodes.  

The examiner opined that the bipolar disorder caused 
significant occupational and social impairment with 
deficiencies in most areas such as work and family 
relationships.  However the examiner did not offer any 
opinion as to the etiology of the bipolar disorder.

At a March 2006 VA examination, the examiner noted that the 
veteran was diagnosed with a bipolar disorder as well as 
PTSD. The further noted that:

they are not part of the same process as bipolar is seen as a 
biological disorder rather than one resulting from 
experiences.....

The symptoms of bipolar disorder also impair his psychosocial 
functioning.  Yet, separating the independent influence of 
each is extremely difficult(.)  This is complicated by the 
overlap in symptom, which most notably in this case, include 
irritability and sleep disorder.  Additionally, [the veteran] 
stated the onset of both PTSD and the bipolar occurred around 
the same time.

Medical treatment records note ongoing treatment for 
depression, PTSD, bipolar disorder, personality disorder, as 
well as other psychiatric and physical conditions.  The 
treatment records do not include any medical opinions 
addressing the relationship between a bipolar disorder and 
service.  VA outpatient clinic physicians do not offer any 
opinion linking any current bipolar disorder to service.

Criteria 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. In addition, service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disability, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A layperson is generally not capable of opining on matters 
requiring medical knowledge. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

A psychosis is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

The record does not include a VA medical opinion as to the 
origins of the veteran's bipolar disorder. In this regard, VA 
offered the veteran an opportunity to have a VA examination. 
However, he failed to show for the November 2006 VA 
examination, and failed to reply to VA's October and December 
2006 letters. A review of the record on appeal fails to show 
that the veteran has ever provided VA with an explanation for 
why he failed to show for his VA examination.

The "duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence." Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991). While VA has a duty 
to assist the veteran in the development of a claim, that 
duty is not limitless. In the normal course of events, it is 
the burden of the veteran to show for VA examinations. If he 
does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him. Hyson v. Brown, 5 Vet. App. 
262 (1993).

Furthermore, governing regulations are clear that when, as 
here, entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a veteran, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b). 38 C.F.R. § 3.655(a). In this regard, 38 
C.F.R. § 3.655(b), provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original claim for benefits, the claim shall be rated based 
on the evidence of record and when a claimant fails to report 
for an examination scheduled in conjunction with any other 
original claim, the claim shall be denied.

For these reasons, the Board finds that adjudication of the 
veteran's claim may go forward without the requested medical 
opinion.

Analysis

The service medical records do not reveal any competent 
evidence of a bipolar disorder, and post service medical 
records do not show compensably disabling symptoms due to 
this disorder within one year of the appellant's separation 
from active duty.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for a bipolar 
disorder. The first diagnosis of a bipolar disorder is found 
in July 2001 VA Medical Center (VAMC) medical records, about 
ten years after discharge.  There is no competent evidence 
that a bipolar disorder began during service or that it was 
compensably disabling within a year of separation from active 
duty.

The only evidence in support of the veteran's claim is his 
contentions.  The veteran is capable of presenting lay 
evidence regarding the symptoms of his claimed disability.  
Where, as here, a medical opinion is required to provide a 
link between the disorder and his period of service, only a 
qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for bipolar disorder. In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt. However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bipolar disorder is 
denied.



____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


